Exhibit 10.1

--------------------------------------------------------------------------------


364-DAY TERM CREDIT AGREEMENT

dated as of April 16, 2020

among

DUPONT DE NEMOURS, INC.,

The LENDERS Named Herein

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent            





JPMORGAN CHASE BANK, N.A.,

BNP PARIBAS,

BofA SECURITIES, INC.,

CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

BofA SECURITIES, INC.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Syndication Agents

and

BNP PARIBAS,

CITIBANK, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.

and

MUFG BANK, LTD.,

as Documentation Agents











--------------------------------------------------------------------------------







TABLE OF CONTENTS


Page ARTICLE I



DEFINITIONS





SECTION 1.01.

Defined Terms              

1

SECTION 1.02.

Classification of Loans and Borrowings              

28

SECTION 1.03.

Terms Generally              

28

SECTION 1.04.

Accounting Terms; GAAP              

28

SECTION 1.05.

Interest Rates; LIBOR Notification              

29

SECTION 1.06.

Effectuation of the N&Bco Distribution              

30

SECTION 1.07.

Divisions              

30


ARTICLE II



THE CREDITS





SECTION 2.01.

The Commitments              

30

SECTION 2.02.

Loans and Borrowings              

30

SECTION 2.03.

Requests for Borrowings              

31

SECTION 2.04.

Funding of Borrowings              

32

SECTION 2.05.

Interest Elections              

32

SECTION 2.06.

Termination and Reduction of the Commitments              

34

SECTION 2.07.

Repayment of Loans; Evidence of Debt              

35

SECTION 2.08.

Prepayment of Loans              

36

SECTION 2.09.

Fees              

37

SECTION 2.10.

Interest              

38

SECTION 2.11.

Alternate Rate of Interest              

39

SECTION 2.12.

Increased Costs              

40

SECTION 2.13.

Break Funding Payments              

41

SECTION 2.14.

Taxes              

42

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders              

48

SECTION 2.17.

Defaulting Lenders              

49

 

ARTICLE III



REPRESENTATIONS AND WARRANTIES





SECTION 3.01.

Organization; Powers              

              50

SECTION 3.02.

Authorization; Enforceability              

              50

SECTION 3.03.

Governmental Approvals; No Conflicts              

              50

SECTION 3.04.

Financial Condition; No Material Adverse Change              

              51

SECTION 3.05.

Litigation and Environmental Matters              

              51




i

--------------------------------------------------------------------------------







SECTION 3.06.

Compliance with Laws and Agreements              

              51

SECTION 3.07.

Investment Company Status              

              52

SECTION 3.08.

Taxes              

              52

SECTION 3.09.

ERISA; Foreign Pension Plans              

              52

SECTION 3.10.

Disclosure              

              52

SECTION 3.11.

Margin Regulation              

              53

 

ARTICLE  I V



CONTIDION





SECTION 4.01.

Closing Date              

53

SECTION 4.02.

[Reserved]              

54

SECTION 4.03.

Each Credit Event              

54

 

ARTICLE V



AFFIRMATIVE COVENANTS





SECTION 5.01.

Financial Statements and Other Information              

55

SECTION 5.02.

Notices of Material Events              

57

SECTION 5.03.

Existence; Conduct of Business              

57

SECTION 5.04.

Payment of Taxes              

58

SECTION 5.05.

Maintenance of Properties; Insurance              

58

SECTION 5.06.

Books and Records; Inspection Rights              

58

SECTION 5.07.

Compliance with Laws              

58

SECTION 5.08.

Use of Proceeds              

58

 

ARTICLE VI



NEGATIVE COVENANTS





SECTION 6.01.

Liens              

              59

SECTION 6.02.

Fundamental Changes              

              60

SECTION 6.03.

Limitation on Sale and Leaseback Transaction              

              60

SECTION 6.04.

Ratio of Total Indebtedness to Total Capitalization              

              61

SECTION 6.05.

N&Bco Distribution              

              61




ii

--------------------------------------------------------------------------------







ARTICLE VII



EVENTS OF DEFAULT



ARTICLE VIII



THE ADMINISTRATIVE AGENT



ARTICLE IX



MISCELLANEOUS





SECTION 9.01.

Notices              

68

SECTION 9.02.

Waivers; Amendments              

70

SECTION 9.03.

Expenses; Indemnity; Damage Waiver              

72

SECTION 9.04.

Successors and Assigns              

73

SECTION 9.05.

Survival              

78

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic

Execution           


 

78

SECTION 9.07.

Severability              

79

SECTION 9.08.

Right of Setoff              

80

SECTION 9.09.

Governing Law; Jurisdiction; Etc              

80

SECTION 9.10.

WAIVER OF JURY TRIAL              

81

SECTION 9.11.

Headings              

81

SECTION 9.12.

Treatment of Certain Information; Confidentiality              

81

SECTION 9.13.

Non-Public Information              

82

SECTION 9.14.

USA PATRIOT Act              

83

SECTION 9.15.

No Fiduciary Relationship              

83

SECTION 9.16.

Interest Rate Limitation              

84

SECTION 9.17.

No Recourse              

84

SECTION 9.18.

Acknowledgement and Consent to Bail-In of Affected

Financial Institutions            


 

84

 

ANNEX I                     -

 

PRICING GRID

SCHEDULE I

-

Commitments

SCHEDULE II

-

Litigation and Environmental Matters

SCHEDULE III

-

Sale and Leaseback Transactions

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Borrowing Request

EXHIBIT C

-

Form of Interest Election Request

EXHIBIT D-1

-

Form of U.S. Tax Compliance Certificate for Foreign Non-

Partnership Lenders

EXHIBIT D-2

-

Form of U.S. Tax Compliance Certificate for Foreign Non-

Partnership Participants




iii

--------------------------------------------------------------------------------







EXHIBIT D-3

-

Form of U.S. Tax Compliance Certificate for Foreign Partnership

Participants

EXHIBIT D-4

-

Form of U.S. Tax Compliance Certificate for Foreign Partnership

Lenders













iv

--------------------------------------------------------------------------------







364-DAY TERM CREDIT AGREEMENT dated as of April 16, 2020, among DUPONT DE
NEMOURS, INC., a Delaware corporation, the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“2020 Notes” means, collectively, (i) the senior unsecured 3.766% notes due 2020
in an aggregate principal amount of $1,500,000,000 and (ii) the floating rate
notes due 2020 in an aggregate principal amount of $500,000,000, in each case,
issued under that certain Indenture, dated as of November 28, 2018, between the
Borrower (formerly known as DowDuPont Inc.) and U.S. Bank National Association,
as trustee, as supplemented by the First Supplemental Indenture thereto, dated
as of November 28, 2018, between the Borrower (formerly known as DowDuPont Inc.)
and U.S. Bank National Association, as trustee.

“2020 Notes Refinancing” means the repayment or redemption (with any applicable
premium) or satisfaction and discharge in full of the 2020 Notes.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this 364-Day Term Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the LIBO Rate on such day (or if such
day is not a



--------------------------------------------------------------------------------







Business Day, the immediately preceding Business Day) for a deposit in dollars
with a maturity of one month plus 1% per annum. For purposes of clause (c)
above, the LIBO Rate on any day shall be based on LIBO Screen Rate (or, if the
LIBO Screen Rate is not available for a maturity of one month with respect to
dollars but is available for periods both longer and shorter than such period,
the Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such
day for deposits in dollars with a maturity of one month; provided that if such
rate shall be less than 0.75%, such rate shall be deemed to be 0.75%. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.11 (for the avoidance of doubt, only until any amendment has become
effective pursuant to Section 2.11(b)), then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above; provided that the Alternate Base Rate shall not
be less than 1.75% per annum. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Margin” means, as of any date, with respect to any ABR Loan or
Eurodollar Loan, the applicable rate per annum set forth on the Pricing Grid
attached as Annex I to this Agreement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Borrower provides to the
Administrative Agent or any Titled Person pursuant to this Agreement or the
transactions contemplated hereby which is distributed to the Lenders by means of
electronic communications pursuant to Section 9.01(b), including through the
Platform.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan, BofA Securities, Inc. and Sumitomo Mitsui Banking
Corporation, in their capacities as joint lead arrangers and joint bookrunners
with respect to the credit facilities established hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.



2

--------------------------------------------------------------------------------







“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted semiannually at an interest rate implicit in the
terms of the relevant lease) of the obligation of a lessee for rental payments
(excluding from such rental payments, however, amounts payable with respect to
income and property taxes, insurance, maintenance, and other similar charges and
contingent rents, such as those based on sales) during the remaining term of the
relevant lease (including any period for which such lease has been extended).

“Availability Period” means the period from and including November 1, 2020 to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that (a) a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person,
and (b) a Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-



3

--------------------------------------------------------------------------------







denominated syndicated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than 0.75%, the Benchmark Replacement will be deemed to be 0.75% for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined (in consultation with the
Borrower) by the Administrative Agent in its reasonable discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent, in
consultation with the Borrower, determines in its reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent determines in its reasonable discretion that adoption of
any portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent determines in its reasonable discretion is reasonably
necessary in connection with the administration of this Agreement) (in each
case, in consultation with the Borrower).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or



4

--------------------------------------------------------------------------------







(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower (in the case of such notice by the Administrative Agent or the Required
Lenders), the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11 and (y) ending at the time that a



5

--------------------------------------------------------------------------------







Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
pursuant to Section 2.11.

“Beneficial Ownership Regulation” has the meaning assigned to such term in
Section 9.14.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowed Debt” means any Indebtedness under clauses (a) and (b) of the
definition thereof, including hybrid securities and debt convertible into equity
interests (for the avoidance of doubt, including any indebtedness incurred by
the Borrower or any of its Consolidated Subsidiaries under any U.S.
government-sponsored debt program, including programs authorized by the
Coronavirus Aid, Relief, and Economic Security Act enacted on March 27, 2020 and
any programs or facilities established by the Board of Governors of the Federal
Reserve System in response to the COVID-19 pandemic).

“Borrower” means DuPont de Nemours, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 50 % of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Borrower or (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) approved or nominated by the board of directors of the
Borrower nor (ii) appointed by directors so approved or nominated.



6

--------------------------------------------------------------------------------







“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 9.16.

“Closing Date” means the first date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan, expressed as an amount representing the maximum aggregate
principal amount of the Loan to be made by such Lender, as such commitment may
be (a) reduced from time to time upon the making of a Loan hereunder, (b)
reduced from time to time pursuant to Section 2.06 and (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule I or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $2,000,000,000.

“Commitment Termination Date” means March 1, 2021.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1)              the rate, or methodology for this rate, and conventions for
this rate selected or recommended by the Relevant Governmental Body for
determining compounded SOFR; provided that:

(2)               if, and to the extent that, the Administrative Agent
determines that Compounded SOFR cannot be determined in accordance with clause
(1)



7

--------------------------------------------------------------------------------







above, then the rate, or methodology for this rate, and conventions for this
rate that the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Confidential Information” has the meaning assigned to such term in Section
9.12(b).

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries (less applicable
reserves and other properly deducted items) after deducting therefrom (a) all
current liabilities (excluding any thereof that are by their terms extendible or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed) and (b) all
goodwill, trade names, trademarks, patents, purchased technology, unamortized
debt discount and other intangible assets of the Borrower or any of its
Consolidated Subsidiaries, all as set forth on the consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries most recently delivered under
Section 5.01(a) or 5.01(b) (or, if prior to the first delivery of financial
statements under Section 5.01(a) or 5.01(b), referred to in clause (ii) of
Section 3.04(a)).

“Consolidated Subsidiary” means, for any Person, each Subsidiary of such Person
(whether now existing or hereafter created or acquired) the financial statements
of which are (or should be) consolidated with the financial statements of such
Person in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Consolidated Subsidiaries, all as set forth on
the annual audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries most recently delivered under Section 5.01(a) (or, if
prior to the first delivery of financial statements under Section 5.01(a), the
most recent annual audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries included in its periodic filings with the SEC).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business



8

--------------------------------------------------------------------------------







day adjustment) as the applicable tenor for the applicable Interest Period with
respect to the LIBO Rate.

“Debt Issuance” means the incurrence or issuance of Borrowed Debt (other than
Excluded Debt) by the Borrower or any of its Consolidated Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent or any Lender in writing, or has made a public statement to
that effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans under this Agreement; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance reasonably satisfactory to the Administrative Agent, (d) has become
the subject of a Bankruptcy Event or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action.

“Determination Date” means the last day of the most recent fiscal quarter of the
Borrower ending after the Closing Date for which financial statements have been
(or are required to be) delivered pursuant to Section 5.01(a) or 5.01(b).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in (a) the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2019, (b) all other reports filed by the
Borrower with the SEC since January 1, 2020 and prior to the Closing Date which
have been posted on the website of the SEC at www.sec.gov, (c) any other
information generally made available by the Borrower to the public prior to the
date hereof through the issuance of a press release or posting to the Borrower’s
website and (d) the actions, suits and proceedings and the environmental matters
disclosed in Schedule II.

“dollars” or “$” refers to lawful money of the United States of America.



9

--------------------------------------------------------------------------------







“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person, a Defaulting Lender or
any Affiliate of a Defaulting Lender, or the Borrower or any Subsidiary or any
other Affiliate of the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.



10

--------------------------------------------------------------------------------







“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any Indebtedness that is convertible at the option
of the holder into Equity Interests, to the extent such holder has not so
converted such Indebtedness).

“Equity Issuance” means any issuance or sale by the Borrower or any of its
Consolidated Subsidiaries of (i) any of Equity Interests, (ii) any warrants or
options exercisable in respect of its capital stock (other than any warrants or
options issued to directors, officers or employees of the Borrower or any of its
Consolidated Subsidiaries pursuant to employee benefit plans established in the
ordinary course of business and any capital stock of the Borrower issued upon
the exercise of such warrants or options) or (iii) any other security or
instrument representing an equity interest (or right to obtain any equity
interest) in the Borrower; provided that, Equity Issuance shall not include any
issuance or sale of Excluded Equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code or under common control under Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the



11

--------------------------------------------------------------------------------







withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Eurodollar Reserve Percentage” means, for any day with respect to any Lender,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board, for determining the reserve requirement (if any) for
such Lender in respect of eurocurrency funding, currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Debt” means (i) any Indebtedness incurred to finance the N&Bco
Distribution Payment to the extent and for so long as (a) the proceeds thereof
are held in escrow pending application to (A) the N&Bco Distribution Payment or
(B) the satisfaction and discharge of all obligations of the Borrower and/or its
Consolidated Subsidiaries in respect of such Indebtedness (and, if the Merger
(as defined in the Separation Agreement) is otherwise not consummated by the
date, if any, by which it is required to be consummated pursuant to the
definitive documentation relating to such Indebtedness, the proceeds of such
Indebtedness shall be promptly applied, as and to the extent required by such
definitive documentation, to satisfy and discharge all obligations of the
Borrower and/or its Consolidated Subsidiaries in respect of such Indebtedness)
or (b) such Indebtedness contains a “special mandatory redemption” provision (or
other similar provision) or otherwise permits such Indebtedness to be redeemed
or prepaid if the Merger (as defined in the Separation Agreement) is not
consummated by the date, if any, by which it is required to be consummated
pursuant to the definitive documentation relating to such Indebtedness (and if
the Merger (as defined in the Separation Agreement) is otherwise not consummated
by the date, if any, by which it is required to be consummated pursuant to the
definitive documentation relating to such Indebtedness, such Indebtedness is so
redeemed or prepaid as required by such definitive documentation following such
specified date), (ii) intercompany indebtedness between or among the Borrower or
any of its Subsidiaries, (iii) purchase money indebtedness and Finance Lease
Obligations, (iv) borrowings under the Existing MFN Credit Agreements, the
Existing 364-Day Revolving



12

--------------------------------------------------------------------------------







Credit Agreement, or any amendment, refinancing or replacement thereof (in each
case not in excess of the principal or committed amount thereof as in effect on
the Closing Date (other than by an amount equal to the unpaid accrued interest
and premium thereon plus fees and expenses incurred in connection with such
amendment, refinancing or replacement)), (v) issuance or incurrence of
commercial paper, letter of credit facilities, overdraft protection and local
working capital facilities (including the renewal, replacement or refinancing
thereof, in each case not in excess of the principal or committed amount
thereof) and ordinary course factoring and seller lending arrangements and (vi)
hedging and cash management arrangements.

“Excluded Equity” means (i) any issuances pursuant to employee compensation
plans, employee benefit plans, employee based incentive plans or arrangements,
employee stock purchase plans, dividend reinvestment plans and retirement plans
or issued as compensation to officers and/or nonemployee directors or upon
conversion or exercise of outstanding options or other equity awards, (ii)
issuances among the Borrower and its Subsidiaries (including in connection with
existing joint venture arrangements) and (iii) issuances of directors’
qualifying shares and/or other nominal amounts required to be held by persons
other than the Borrower or its Subsidiaries under applicable law.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
receiving any payment made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income, in each case, (i) imposed by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction described in clause (a) above, (c)
in the case of a Lender, any U.S. Federal withholding Tax imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.16(b)) or
(ii) such Lender designates a new lending office, except in each case to the
extent that such Lender’s assignor (if any) was entitled (or, in the case of
designation of a new lending office, such Lender was entitled), at the time of
assignment (or time of such designation of a new lending office, as the case may
be), to receive additional amounts from the Borrower with respect to such
withholding Tax pursuant to Section 2.14(a), (d) Taxes attributable to the
failure of the Administrative Agent or any Lender to comply with Section
2.14(f), and (e) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing 364-Day Revolving Credit Agreement” means the 364-Day Revolving Credit
Agreement dated as of April 16, 2020, among the Borrower, the lenders party
thereto and Sumitomo Mitsui Bank Corporation, as administrative agent.



13

--------------------------------------------------------------------------------







“Existing MFN Credit Agreements” means the Existing Revolving Credit Agreement
and the Existing Term Credit Agreement.

“Existing Revolving Credit Agreement” means the Revolving Credit Agreement dated
as of November 12, 2018, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended by that certain
Amendment No. 1, dated as of May 2, 2019.

“Existing Term Credit Agreement” means the Term Credit Agreement dated as of
November 12, 2018, among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with such sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreements.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
business day by the NYFRB as the federal funds effective rate; provided that if
such rate shall be less than zero, the Federal Funds Effective Rate shall be
deemed to be zero.

“Finance Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, by that Person as lessee that, in conformity with GAAP, is
or should be accounted for as finance leases on a balance sheet of such Person;
provided that, for the avoidance of doubt, the amount of obligations
attributable to any finance lease shall be the amount thereof accounted for as a
liability on such balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided further that the amount of obligations attributable to any
finance lease shall exclude any capitalized operating lease liabilities
resulting from the adoption of ASC 842, Leases.

“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Finance Lease.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, or any other individual to
whom any of the chief financial officer, principal accounting officer, treasurer
or controller of the Borrower shall have delegated in writing his or her
authority to execute and deliver certificates and



14

--------------------------------------------------------------------------------







other documents hereunder; provided that, when such term is used in reference to
any document executed by, or a certification of, a Financial Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from the applicable Governmental Authority, (b) the receipt of a notice
by the applicable Governmental Authority relating to the intention to terminate
any such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, (c) the incurrence by the Borrower or any Affiliate of any
liability under applicable law on account of the complete or partial termination
of such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein, (d) the failure to timely register or loss of
good standing with applicable regulatory authorities of any such Foreign Pension
Plan required to be registered; or (c) the failure of any Foreign Pension Plan
to comply with any material provisions of applicable law and regulations or with
the material terms of such Foreign Pension Plan.

“Foreign Pension Plan” means any employee pension benefit plan described in
Section 4(b)(4) of ERISA sponsored, maintained or contributed to by the Borrower
or any of its Affiliates, that under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
from time to time in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to



15

--------------------------------------------------------------------------------







advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
per- and polyfluoroalkyl substances, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.05.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Finance Lease Obligations of such Person to the extent recorded as a
liability on a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP and (h) all obligations of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor; provided that “Indebtedness” shall be calculated
to exclude any Non-Financing Lease Obligation.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).



16

--------------------------------------------------------------------------------







“Index Debt” means senior unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be in the form
of Exhibit C or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following each Quarterly Date and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two or
three months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless (other than
in the case of a one week Interest Period) such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (b) any Interest Period of one month
or more that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions
hereof; provided that the Interpolated Screen Rate shall in no event be less
than zero.

“IRS” has the meaning assigned to such term in Section 9.04(c)(i).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.



17

--------------------------------------------------------------------------------







“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available at such time for maturities both
longer and shorter than such Interest Period, then the “LIBO Rate” for such
Interest Period shall be the Interpolated Screen Rate as of such time and (b) if
the LIBO Rate, determined as set forth above, shall be less than 0.75%, such
rate shall be deemed to be 0.75%.

“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to the applicable period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent from time to time in its reasonable
discretion.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any Finance Lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; provided that in no event shall a Non-Financing Lease Obligation
in and of itself be deemed to constitute a Lien.

“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

“Material Subsidiary” means, as of any date of determination, any Wholly-Owned
Subsidiary of the Borrower (a) substantially all the property of which is
located in the United States of America, (b) which owns a Principal Property and
(c) in which the Borrower’s investment, direct or indirect and whether in the
form of equity, debt or advances, is in excess of 1% of the Consolidated Total
Assets.



18

--------------------------------------------------------------------------------




“Maturity Date” means the earlier of (i) April 15, 2021 and (ii) the date that
is 90 days following the first date on which the Borrower shall have publicly
announced the termination or abandonment of the N&Bco Distribution; provided
that if any such day is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“N&Bco” means Nutrition & Biosciences, Inc., a Delaware corporation, and, prior
to the consummation of the N&Bco Distribution, a Wholly-Owned Subsidiary of the
Borrower.

“N&Bco Distribution” means the distribution or other transfer of all of the
outstanding shares of the common stock of N&Bco (which, directly or indirectly
through its Subsidiaries, will hold the assets and liabilities of the nutrition
and biosciences business of the Borrower and its Subsidiaries as determined by,
and subject to, the terms of the Separation Agreement), to the holders of common
stock of the Borrower, by means of a pro rata distribution, an offer to exchange
shares of common stock of N&Bco for outstanding shares of Borrower common stock,
or a combination of both.

“N&Bco Distribution Payment” means the aggregate amount of any dividend,
distribution or other cash consideration received by the Borrower or any of its
Consolidated Subsidiaries under the Separation Agreement and immediately prior
to the N&Bco Distribution.

“Net Cash Proceeds” means, with respect to any Equity Issuance or Debt Issuance,
the excess, if any, of (i) cash received by the Borrower or such Consolidated
Subsidiary in connection with such incurrence, issuance, offering, sale or
placement over (ii) the underwriting discounts and commissions and other fees
and expenses incurred by the Borrower or its Consolidated Subsidiaries in
connection with such incurrence, issuance, offering, sale or placement.

“Non-Financing Lease Obligation” of any Person means a lease obligation of such
Person that is not a Financing Lease Obligation. A straight-line or operating
lease shall be considered a Non-Financing Lease Obligation.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “NYFRB Rate” shall mean the rate quoted for such day
for a federal funds



19

--------------------------------------------------------------------------------







transaction at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided that if such rate shall be less than zero, the NYFRB Rate shall
be deemed to be zero.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned an
interest in any Loans or this Agreement).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate; provided that if such rate shall be
less than zero, the Overnight Bank Funding Rate shall be deemed to be zero.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)  Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;



20

--------------------------------------------------------------------------------







(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code) and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases (other than Finance Lease Obligations), statutory obligations
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Material Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions
and securities accounts and other financial assets maintained with
securities intermediaries; provided that such deposit accounts or funds and
securities accounts or other financial assets are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Finance Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;



21

--------------------------------------------------------------------------------







(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

(l) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any Subsidiary to secure the performance of its obligations
under the lease for such premises, in each case in the ordinary course of
business;

(m) Liens on cash and cash equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Indebtedness;

(n) Liens that are contractual rights of set-off; and

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary in the ordinary course of
business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Platform” has the meaning assigned to such term in the final paragraph of
Section 5.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Board (as determined by the Administrative Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Principal Property” means any manufacturing plant or facility, any distribution
facility or any mineral producing property or any research facility owned by the
Borrower or any Subsidiary that is located within the continental United States
of



22

--------------------------------------------------------------------------------







America, except any such plant or facility or property or research facility
which, in the opinion of the Borrower’s board of directors, is not of material
importance to the total business conducted the Borrower and its Consolidated
Subsidiaries, taken as a whole.

“Private Side Information” means information that (a) is not available to all
holders of Traded Securities of the Borrower and its Subsidiaries and (b) is
material non-public information (for purposes of United States Federal, state or
other applicable securities laws).

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender who are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender who do not wish to receive Private Side
Information.

“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation FD” has the meaning set forth in Section 9.12(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, members, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the total Commitments and the aggregate
outstanding principal amount of the Loans of all Lenders at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor to its rating agency business.

“Sale and Leaseback Transaction” means any arrangement with a Person providing
for the leasing by the Borrower or any Material Subsidiary of any property of
the Borrower or any Material Subsidiary (whether such property is now owned or
hereafter



23

--------------------------------------------------------------------------------







acquired), which property has been or is to be sold or transferred by the
Borrower or any Material Subsidiary to such Person or any of its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State (including designated Persons listed in any Sanctions-related Executive
Order), the United Nations Security Council, the European Union, Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person 50% or more owned or controlled by any
other Person or Persons referred to in clause (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Senior Notes” means, collectively, the 3.766% senior unsecured notes due 2020,
the 4.205% senior unsecured notes due 2023, the 4.493% senior unsecured notes
due 2025, the 4.725% senior unsecured notes due 2028, the 5.319% senior
unsecured notes due 2038, the 5.419% senior unsecured notes due 2048, the
floating rate senior unsecured notes due 2020 and the floating rate senior
unsecured notes due 2023 of the Borrower.

“Separation Agreement” means the Separation and Distribution Agreement, dated as
of December 15, 2019, by and among the Borrower, N&Bco and International Flavors
& Fragrances, Inc.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as



24

--------------------------------------------------------------------------------







of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax and penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Ticking Fee” has the meaning assigned to such term in Section 2.09(b).

“Titled Person” has the meaning assigned to such term in Article VIII.

“Total Capitalization” means, as at any date, with respect to the Borrower and
its Consolidated Subsidiaries, the sum (determined on a consolidated basis
without duplication in accordance with GAAP) of (a) Total Indebtedness as at
such date plus (b) the amount that should be set forth on the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries prepared as at
such date opposite the caption “Noncontrolling interests” (or the equivalent
caption), plus (c) the amount that should be set forth on such balance sheet
prepared as at such date opposite the caption “Total stockholders’ equity” (or
the equivalent caption), minus (d) the amount that should be set forth on such
balance sheet prepared as at such date opposite the caption “Accumulated other
comprehensive income” (or the equivalent caption), but only to the extent that
such amount is comprised of (i) cumulative translation adjustment, (ii)
unrealized gains and losses on hedging transactions, (iii) unrealized gains and
losses on available-for-sale securities and/or (iv) unamortized actuarial losses
for defined benefit pension plans and, to the extent required by any new
Statement of Financial Accounting Standards issued by the Financial Accounting
Standards Board, unamortized actuarial gains or losses and unamortized prior
service costs for defined benefit pension and other postretirement plans, plus
(e) the amount that should be set forth on such balance sheet prepared as at
such date opposite the caption “Accumulated other comprehensive loss” (or the
equivalent caption), but only to the extent that such amount is comprised of (i)
cumulative translation adjustment, (ii) unrealized gains and losses on hedging
transactions, (iii) unrealized gains and losses on available-for-sale securities
and/or (iv) unamortized actuarial losses for defined benefit pension plans and,
to the extent required by any new Statement of Financial Accounting Standards
issued by the Financial Accounting Standards Board, unamortized actuarial gains
or losses and unamortized prior service costs for defined benefit pension and
other postretirement plans.

“Total Indebtedness” means, as at any date, with respect to the Borrower and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) the amount that should be set forth
on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared as at such date opposite the caption “Notes payable” (or
the equivalent caption), plus (b) the amount that should be set forth on the
consolidated balance sheet of the Borrower and its



25

--------------------------------------------------------------------------------







Consolidated Subsidiaries prepared as at such date opposite the caption
“Long-term debt due within one year” (or the equivalent caption), plus (c) the
amount that should be set forth on such balance sheet prepared as at such date
opposite the caption “Long-Term Debt” (or the equivalent caption); provided
that, subject to the next sentence, Total Indebtedness shall in all events
include all obligations of the Borrower and its Consolidated Subsidiaries (on a
consolidated basis) for borrowed money and Finance Lease Obligations.
Notwithstanding the foregoing, Total Indebtedness shall not include any
Indebtedness incurred to finance the N&Bco Distribution Payment to the extent
and for so long as (a) the proceeds thereof are held in escrow pending
application to (A) the N&Bco Distribution Payment or (B) the satisfaction and
discharge of all obligations of the Borrower and/or its Consolidated
Subsidiaries in respect of such Indebtedness (and, if the Merger (as defined in
the Separation Agreement) is otherwise not consummated by the date, if any, by
which it is required to be consummated pursuant to the definitive documentation
relating to such Indebtedness, the proceeds of such Indebtedness shall be
promptly applied, as and to the extent required by such definitive
documentation, to satisfy and discharge all obligations of the Borrower and/or
its Consolidated Subsidiaries in respect of such Indebtedness) or (b) such
Indebtedness contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits such Indebtedness to be redeemed or
prepaid if the Merger (as defined in the Separation Agreement) is not
consummated by the date, if any, by which it is required to be consummated
pursuant to the definitive documentation relating to such Indebtedness (and if
the Merger (as defined in the Separation Agreement) is otherwise not consummated
by the date, if any, by which it is required to be consummated pursuant to the
definitive documentation relating to such Indebtedness, such Indebtedness is so
redeemed or prepaid as required by such definitive documentation following such
specified date).

“Traded Securities” means any Equity Interests, bonds, debentures, notes or
other evidences of indebtedness or any other instruments commonly known as
“securities”, or any options or rights to purchase, acquire or subscribe for any
of the foregoing, in each case that have been issued pursuant to a public
offering under the laws of the United States of America or any other applicable
jurisdiction or pursuant to Rule 144A or a similar private placement under the
laws of the United States of America or any other applicable jurisdiction.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the LIBO Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom



26

--------------------------------------------------------------------------------







Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark

Replacement excluding the Benchmark Replacement Adjustment; provided that, if
the Unadjusted Benchmark Replacement as so determined would be less than 0.75%,
the Unadjusted Benchmark Replacement will be deemed to be 0.75% for the purposes
of this Agreement.

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

“Unsecured Rating” means, with respect to any of S&P, Moody’s or Fitch, the
public rating assigned by such rating agency to the Index Debt.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Wholly-Owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another Wholly-Owned Subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member



27

--------------------------------------------------------------------------------







Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise

expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in



28

--------------------------------------------------------------------------------







GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, for purposes of this
Agreement (other than Sections 3.04 and 5.01) GAAP shall be determined, all
terms of an accounting or financial nature shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825,
Financial Instruments, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness or other
obligation of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein.

SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 2.11(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.11, of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative successor or
replacement rate implemented pursuant to Section 2.11(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.11(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.



29

--------------------------------------------------------------------------------







SECTION 1.06. Effectuation of the N&Bco Distribution. All references herein to
the Borrower and the Subsidiaries upon the consummation of the N&Bco
Distribution shall be deemed to be references to such Persons after giving
effect to the N&Bco Distribution (and, for the avoidance of doubt, neither N&Bco
nor any of its Subsidiaries shall be a “Subsidiary” of the Borrower upon the
consummation of the N&Bco Distribution).

SECTION 1.07. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II
THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower in not more than three
drawings at any time during the Availability Period, in each case, in a
principal amount not exceeding such Lender’s Commitment at such time. Amounts
repaid or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a)  Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)  Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)  Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate principal amount equal to $25,000,000 or a larger integral multiple of
$1,000,000; provided that a Eurodollar Borrowing that results from a
continuation of an outstanding Eurodollar Borrowing may be in an aggregate
principal amount that is equal



30

--------------------------------------------------------------------------------







to such outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount equal to $25,000,000 or a
larger integral multiple of $1,000,000; provided that an ABR Borrowing may be in
an aggregate principal amount that is equal to the entire remaining balance of
the total Commitments. Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 (or such greater number as may be agreed to by the Administrative Agent)
Eurodollar Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a completed
written Borrowing Request, executed by a Financial Officer on behalf of the
Borrower, (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable. Each Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.



31

--------------------------------------------------------------------------------







SECTION 2.04. Funding of Borrowings.

(a)  Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time (or, in the case of ABR Loans, such
later time as shall be two hours after delivery by the Borrower of a Borrowing
Request therefor in accordance with Section 2.03), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request.

(b)  Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any such payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

SECTION 2.05. Interest Elections.

(a)    Elections by the Borrower for Borrowings. Each Borrowing initially shall
be of the Type and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. Subject to Section 2.02(c), the Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders



32

--------------------------------------------------------------------------------







holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by submitting a
completed written Interest Election Request executed by a Financial Officer on
behalf of the Borrower, by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c)   Notice by the Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(d)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default under clause (f) or (g) of Article VII has
occurred and is continuing with respect to the Borrower, or if any other Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, in each case,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.



33

--------------------------------------------------------------------------------







SECTION 2.06. Termination and Reduction of the Commitments.

(a)    Mandatory Termination or Reduction.

(i) Unless previously terminated, the Commitment of each Lender shall terminate
in full automatically and without further action on the earliest of (A) the
Commitment Termination Date, (B) the date of consummation of the N&Bco
Distribution and (C) the date that is 90 days following the first date on which
the Borrower shall have publicly announced the termination or abandonment of the
N&Bco Distribution.

(ii) In the event that the Borrower or any of its Consolidated Subsidiaries
actually receives any Net Cash Proceeds arising from any Equity Issuance or Debt
Issuance during the period commencing on the Closing Date and ending on the date
the initial Loan is made hereunder, then the Commitments then outstanding shall
be automatically reduced without further action on the date of receipt thereof
in an amount equal to 100% of such Net Cash Proceeds; provided that, after the
date the initial Loan is made hereunder, any such Net Cash Proceeds shall be
applied first to prepay in full the Loans then outstanding in accordance with
Section 2.08(b)(i) and then, to the extent that the amount of such Net Cash
Proceeds exceeds the aggregate principal amount of Loans outstanding, such
excess shall be applied automatically and without further action of any party to
reduce any remaining Commitments in accordance with this Section. The Borrower
shall promptly (and not later than the date of receipt thereof) notify the
Administrative Agent of the receipt by the Borrower, or, as applicable, any such
Consolidated Subsidiary, of such Net Cash Proceeds from any Equity Issuance or
Debt Issuance, which notice shall be accompanied by a reasonably detailed
calculation of the Net Cash Proceeds so received.

(iii) In the event the N&Bco Distribution Payment is received by the Borrower or
any of its Consolidated Subsidiaries at any time after the date the initial Loan
is made hereunder and such N&Bco Distribution Payment exceeds the aggregate
principal amount of Loans outstanding, such excess shall be applied
automatically and without further action of any party to reduce any remaining
Commitments. The Borrower shall promptly (and not later than the date of receipt
thereof) notify the Administrative Agent of the receipt by the Borrower or any
Consolidated Subsidiary of such N&Bco Distribution Payment, which notice shall
be accompanied by a reasonably detailed calculation of the N&Bco Distribution
Payment so received.

(iv) Upon the making of each Loan, the Commitments of the Lenders shall
automatically and without further action of any party be reduced, ratably in
accordance with their respective Commitments, by the aggregate principal amount
of such Loan.

(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that each
reduction of



34

--------------------------------------------------------------------------------







the Commitments shall be in an amount that is equal to $25,000,000 or a larger
integral multiple of $1,000,000.

(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon one or more of the
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each mandatory or voluntary reduction of the
Commitments pursuant to this Section shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a)    Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the outstanding principal amount
of each Loan of such Lender on the Maturity Date.

(b)    Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(c)    Maintenance of Loan Accounts by the Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.

(d)    Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.



35

--------------------------------------------------------------------------------







(e)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section and to the payment of any amount payable under
Section 2.13.

(b)    Mandatory Prepayments.

(i) In the event that the Borrower or any of its Consolidated Subsidiaries
actually receives any Net Cash Proceeds arising from any Equity Issuance or Debt
Issuance after the date the initial Loan is made hereunder, then the Borrower
shall prepay the Loans in an amount equal to 100% of such Net Cash Proceeds no
later than three Business Days following the receipt by the Borrower or such
Consolidated Subsidiary of such Net Cash Proceeds. The Borrower shall promptly
(and not later than the date of receipt thereof) notify the Administrative Agent
of the receipt by the Borrower, or, as applicable, any such Consolidated
Subsidiary, of such Net Cash Proceeds from any Equity Issuance or Debt Issuance,
which notice shall be accompanied by a reasonably detailed calculation of the
Net Cash Proceeds so received.

(ii) In the event the N&Bco Distribution is consummated at any time after the
date the initial Loan is made hereunder, then the Borrower shall prepay the
Loans in an amount equal to 100% of the N&Bco Distribution Payment no later than
three Business Days following the receipt by the Borrower or any Consolidated
Subsidiary of such N&BCo Distribution Payment. The Borrower shall promptly (and
not later than the date of receipt thereof) notify the Administrative Agent of
the receipt by the Borrower, or, as applicable, any such Consolidated
Subsidiary, of such N&Bco Distribution Payment, which notice shall be
accompanied by a reasonably detailed calculation of the N&Bco Distribution
Payment so received.

(c)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery, fax or e-mail) of any prepayment of any
Borrowing of Loans hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify



36

--------------------------------------------------------------------------------







the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that a notice of prepayment may state that such
notice is conditioned upon one or more of the events specified therein, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof (including, in the case of any conditional notice, the revocability
thereof). Each partial prepayment of any Borrowing shall be in an amount that
(A) would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02 and (B) would not result in the aggregate outstanding principal
amount of such Borrowing (after giving effect to such prepayment) being less
than the minimum amount that would be permitted in the case of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10
plus, in the case of any Eurodollar Loans, any amounts due to the Lenders under
Section 2.13. In the event the Borrower provides a notice of prepayment but
fails to make a timely selection of the Borrowing or Borrowings to be prepaid,
such prepayment shall be applied, first, to pay any outstanding ABR Borrowings
and, second, to the outstanding Eurodollar Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first).

SECTION 2.09. Fees.

(a)    [Reserved].

(b)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a ticking fee (the “Ticking Fee”) which shall accrue at a
rate per annum equal to 0.30% on the daily average amount of the Commitment of
such Lender during the period from and including the Closing Date to but
excluding the date such Commitment terminates. Ticking Fees accrued through and
including each Quarterly Date shall be payable in arrears on such Quarterly
Date, on the date the Commitments terminate, and each date of the making of a
Loan hereunder, commencing on the first such day to occur after the date hereof.
All Ticking Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.



37

--------------------------------------------------------------------------------







SECTION 2.10. Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided
above or (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f)    Regulation D Compensation. For so long as a Lender shall be required
pursuant to the requirements of the Board to maintain reserves with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board), such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Eurodollar Loans,
additional interest on the applicable Eurodollar Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of (a)(i)
the applicable LIBO Rate divided by (ii) one minus the Eurodollar Reserve
Percentage over (b) the applicable LIBO Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurodollar
Loans of such Lender shall be payable to such Lender at the place indicated in
such notice with respect to each Interest Period commencing at least three
Business Days after the giving of such notice, and (y) shall



38

--------------------------------------------------------------------------------







notify the Borrower at least three Business Days prior to each date on which
interest is payable on the Eurodollar Loans of the amount then due it under this
paragraph.

SECTION 2.11. Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because the LIBO Screen Rate is not
available or published on a current basis) for such Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone or electronic mail) to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement in a mutually agreeable manner to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m., New York City time, on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any



39

--------------------------------------------------------------------------------







other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement; provided that the Administrative Agent
shall post each such amendment implementing such Benchmark Replacement
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11.

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


SECTION 2.12. Increased Costs.

(a)   Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement with respect to which a claim for additional interest may be
made under Section 2.10(f));

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by the Administrative Agent or such Lender hereunder
(whether of principal, interest or



40

--------------------------------------------------------------------------------







otherwise), then the Borrower will pay to the Administrative Agent or such
Lender, as the case may be, such additional amount or amounts as will compensate
the Administrative Agent or such Lender, as the case may be, for such additional
costs incurred or reduction suffered.

(b)   Capital and Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)   Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender as specified in paragraph
(a) of this Section shall be delivered to the Borrower and shall be prima facie
evidence of such amount or amounts. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof. Notwithstanding anything to the contrary
in paragraph (a) or (b) of this Section, no Lender shall be entitled to seek
compensation under such paragraph unless such Lender is generally seeking, or
intends generally to seek, compensation from similarly situated borrowers under
similar credit facilities (to the extent such Lender has the right under such
similar credit facilities to do so) with respect to the applicable Change in
Law, and the certificate of such Lender referred to above shall contain a
certification as to the foregoing.

(d)   Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred or suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the



41

--------------------------------------------------------------------------------







failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable and is revoked in accordance herewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. The loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for dollar deposits from other banks in the London interbank market
at the commencement of such period. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes.

(a)   Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by law; provided that if any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
any Taxes, then such Withholding Agent may so deduct and shall timely pay the
full amount of such deducted or withheld Taxes to the relevant Governmental
Authority in accordance with applicable law, and if such Taxes are Indemnified
Taxes, then the sum payable by the Borrower shall be increased as necessary so
that after such deductions or withholdings have been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the Administrative Agent or the applicable Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b)  Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law or, at the option of the Administrative Agent, timely reimburse
it for the payment of any Other Taxes.

(c)   Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the



42

--------------------------------------------------------------------------------







Administrative Agent or such Lender, as the case may be, or required to be
withheld or deducted from a payment to the Administrative Agent or such Lender,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d)   Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to such Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e).

(f)   Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B)



43

--------------------------------------------------------------------------------







and (ii)(D) of this paragraph (f)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under this Agreement, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)  executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;



44

--------------------------------------------------------------------------------







provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)   if a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)   Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.14, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.14 with respect
to the Indemnified Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by



45

--------------------------------------------------------------------------------







the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph (g) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (g) the payment of which would place the
Administrative Agent or such Lender, as applicable, in a less favorable net
after-Tax position than the Administrative Agent or such Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.

(h)   Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.

(i)   Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)   Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without any defense,
set-off, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the account of the
Administrative Agent designated by it from time to time for such purpose, except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All Loans and all payments under this Agreement shall be made in
dollars.

(b)   Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in



46

--------------------------------------------------------------------------------







accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c)   Pro Rata Treatment. Except to the extent otherwise provided herein,
including Sections 2.10(f), 2.15(f), 2.16(b) and 2.17, (i) each Borrowing shall
be made from the Lenders, each payment of fees for account of the Lenders under
Section 2.09 shall be made for account of the Lenders and each termination or
reduction of the amount of the Commitments under Section 2.06 shall be applied
to the respective Commitments of the Lenders, in each case, pro rata according
to the amounts of their respective Commitments, (ii) each Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans (in the case of conversions and continuations of Loans), (iii) each
payment or prepayment of principal of Loans by the Borrower shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them, and (iv) each payment of interest
on Loans by the Borrower shall be made for accounts of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
such Lenders.

(d)   Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as amended from
time to time), including Sections 2.10(f), 2.16(b) and 2.17, or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Eligible Assignee. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)   Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption,



47

--------------------------------------------------------------------------------







distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f)   Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(b), 2.14(e),
2.15(e) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a)   Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for account of any Lender pursuant to Section 2.14, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b)   Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or to any Governmental Authority for account of any Lender
pursuant to Section 2.14, or if any Lender is a Defaulting Lender, or if any
Lender does not approve any waiver, amendment or modification of this Agreement
that has been approved by the Required Lenders but requires approval by each
affected Lender or all Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payment pursuant to Section 2.12 or 2.14) and
obligations under this Agreement to one or more Eligible Assignees that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and



48

--------------------------------------------------------------------------------







delegation); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee(s) (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments and
(iv) such assignment does not conflict with applicable law. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.17. Defaulting Lenders.

(a)   Notwithstanding any provision of this Agreement to the contrary, if one or
more Lenders become Defaulting Lenders, then the following provisions shall
apply for so long as any such Lender is a Defaulting Lender the Commitment and
Loans of each Defaulting Lender shall be disregarded in determining whether the
Required Lenders or any other requisite Lenders shall have taken or may take any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 9.02); provided that any waiver, amendment or
other modification that requires the consent of all Lenders or of all Lenders
affected thereby shall, except as provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(b)   In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall cease to be a Defaulting Lender
for all purposes hereof (but shall not be entitled to receive any commitment
fees accrued during the period when it was a Defaulting Lender, and all
amendments, waivers or modifications effected without its consent in accordance
with the provisions of Section 9.02 and this Section during such period shall be
binding on it). The rights and remedies against, and with respect to, a
Defaulting Lender under this Section are in addition to, and cumulative and not
in limitation of, all other rights and remedies that the Administrative Agent,
each Lender or the Borrower may at any time have against, or with respect to,
such Defaulting Lender.



49

--------------------------------------------------------------------------------







ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders, as of the Closing Date and
thereafter as of each date required by Section 4.03, that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The execution, delivery and
performance by the Borrower of this Agreement and the borrowing of Loans
hereunder are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate action and, if required, by all necessary
shareholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the borrowing of Loans
hereunder (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, and except where the
failure to make, obtain or maintain the same could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (b)
will not violate any applicable law or regulation or any order of any
Governmental Authority, except for such violations as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (c) will not violate the charter, by-laws (or equivalent documents) of
the Borrower or any of its Material Subsidiaries, (d) will not violate or result
in a default under the Existing MFN Credit Agreements, the Existing 364-Day
Revolving Credit Agreement, the indenture governing any Senior Notes (after
issuance thereof) or any other indenture, agreement or other instrument binding
upon the Borrower or any of its Material Subsidiaries or their respective
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, except for such violations, defaults and payments as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Material Subsidiaries.



50

--------------------------------------------------------------------------------







SECTION 3.04. Financial Condition; No Material Adverse Change.

(a)   Financial Condition. The Borrower has heretofore furnished to the Lenders
its audited consolidated balance sheet and statements of income, comprehensive
income, equity and cash flows as of and for the fiscal year ended December 31,
2019, reported on by PricewaterhouseCoopers LLP, independent registered public
accounting firm. The financial statements referred to in this clause (a) present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such date and for such period on a consolidated basis in accordance with
GAAP.

(b)   No Material Adverse Change. Since December 31, 2019, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Consolidated Subsidiaries, taken as a whole
(it being understood that the consummation of the N&Bco Distribution in
accordance with Section 6.05, in and of itself, shall not be deemed a material
adverse change for the purposes of this clause (b)).

SECTION 3.05. Litigation and Environmental Matters.

(a)   Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Material Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b)   Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Material Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)   Disclosed Matters. As of the Closing Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.06. Compliance with Laws and Agreements.

(a)   Each of the Borrower and its Material Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not



51

--------------------------------------------------------------------------------







reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

(b)   The Borrower has implemented and maintains policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and, to the knowledge of the
Borrower and to the extent commercially reasonable, agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors, officers and employees and, to the knowledge of the
Borrower, its agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Borrower, any of its
Subsidiaries or, to the knowledge of the Borrower, any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower or any of its Subsidiaries that will act in any capacity
in connection with or benefit from the credit facilities established hereby, is
a Sanctioned Person. The use of proceeds of any Borrowing will not violate
Anti-Corruption Laws or applicable Sanctions, in each case, in any material
respect.

SECTION 3.07. Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.08. Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes the validity or amount of which is being contested
in good faith by appropriate proceedings and for which such Person has set aside
on its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.09. ERISA; Foreign Pension Plans

(a)   No ERISA Event or Foreign Benefit Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events or
Foreign Benefit Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

(b)   None of the Borrower or any of its Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA), and, to the knowledge of the Borrower, neither the
execution of this Agreement nor the making of any Loan hereunder gives rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 3.10.  Disclosure. All of the Information (as defined below) furnished
by or on behalf of the Borrower to the Administrative Agent and the Lenders in
connection with the negotiation of this Agreement or delivered hereunder (taken
as a whole and as modified or supplemented by other information so furnished)
is, when furnished, complete and correct in all material respects and does not
contain any material



52

--------------------------------------------------------------------------------







misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. For purposes of this Section, “Information” means all reports, financial
statements, certificates and other written information.

SECTION 3.11. Margin Regulation. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any Loan hereunder will be used, whether directly or indirectly, or whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X.

ARTICLE IV

CONDITIONS

SECTION 4.01. Closing Date. This Agreement shall become effective on the first
date on which each of the following conditions shall be satisfied (or such
condition shall have been waived in accordance with Section 9.02); provided that
the obligations of the Lenders to make Loans are subject to the satisfaction (or
waiver in accordance with Section 9.02) of the conditions set forth in Section
4.03:

(a)   Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include fax or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)   Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Closing Date) of the general counsel for the Borrower
(and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent).

(c)   Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the transactions contemplated hereby and any
other legal matters relating to the Borrower, this Agreement or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)   [Reserved].

(e)   [Reserved].



53

--------------------------------------------------------------------------------







(f)   [Reserved].

(g)   Absence of Defaults; Accuracy of Representations and Warranties; Officer’s
Certificate. (i) No Default shall have occurred and be continuing as of the
Closing Date, (ii) the representations and warranties of the Borrower set forth
in this Agreement shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case, on and as of the Closing
Date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), and (iii) the
Administrative Agent shall have received a certificate, dated the Closing Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming satisfaction of the conditions set forth in clauses (i) and
(ii) above on and as of the Closing Date.

(h)   PATRIOT Act, Etc. At least five days prior to the Closing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by bank regulatory authorities with respect to the
Borrower under applicable “know-your-customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, that has been reasonably
requested by the Administrative Agent or any Lender at least 10 Business Days
prior to the Closing Date.

(i)   Fees and Expenses. The Borrower shall have paid all fees and expenses that
the Borrower shall have agreed to pay to any Lender, any Arranger (or any of its
Affiliates) or the Administrative Agent in connection herewith, including the
reasonable out-of-pocket fees and expenses of counsel for the Administrative
Agent and the Arrangers, in each case, to the extent required to be paid on or
prior to the Closing Date and, in the case of expenses, invoiced at least two
days prior to the Closing Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.02. [Reserved].

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan
during the Availability Period on the occasion of any Borrowing (other than any
conversion or continuation of any Loan) is subject to the satisfaction of the
following conditions:

(a)   the Borrower shall have delivered to the Administrative Agent a Borrowing
Request in accordance herewith;

(b)   the representations and warranties of the Borrower set forth in this
Agreement (other than, after the Closing Date, the representations and
warranties made by the Borrower in Section 3.04(b)) shall be true and correct
(i) in the case of the representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects, in
each case, on and as of the date of such Borrowing (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and



54

--------------------------------------------------------------------------------







(c) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of any Loan) shall
constitute a representation and warranty made by the Borrower on the date
thereof that the conditions specified in the preceding sentence have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)   within 95 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income,
comprehensive income, equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of the date and for the period covered thereby on a consolidated basis in
accordance with GAAP;

(b)   within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of income, comprehensive income, equity and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year;

(c)   (i) any delivery of financial statements under clause (a) or (b) of this
Section shall be deemed to constitute a certification by a Financial Officer of
the Borrower (x) that no Default has occurred; provided, however, that if a
Default has occurred, the Borrower shall deliver a certificate of a Financial
Officer of the Borrower specifying the details thereof and any action taken or
proposed to be taken with respect thereto; (y) in the case of any such delivery
under clause (b) of this Section, that such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its Consolidated Subsidiaries as of the date and
for the



55

--------------------------------------------------------------------------------







period covered thereby on a consolidated basis in accordance with GAAP, subject
to normal year-end audit adjustments and the absence of footnotes; and (z) that
no change in GAAP or in the application thereof that could have a material
effect on the financial statements of the Borrower and its Consolidated
Subsidiaries has occurred since the date of the most recent audited financial
statements referred to in Section 3.04 or theretofore delivered under clause (a)
of this Section; provided, however, that if any such change has occurred, the
Borrower shall deliver a certificate of a Financial Officer of the Borrower
specifying the effect of such change on the financial statements accompanying
such certificate and (ii) concurrently with any delivery of any financial
statements under clause (a) or (b) of this Section, a schedule setting forth
reasonably detailed calculations demonstrating compliance with Section 6.04;

(d)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Material Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC; and

(e)   promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Material Subsidiaries, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably request
and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

Any financial statement or filing with the SEC required to be delivered under
this Agreement shall be deemed to have been delivered on the date on which the
Borrower has posted such financial statement or filing on its website on the
internet at www.usa.dupont.com (or any successor website as specified by the
Borrower in a written notice to the Administrative Agent) or that such financial
statement or filing is posted on the website of the SEC at www.sec.gov.

The Borrower and each Lender acknowledge that documents or notices required to
be delivered pursuant to this Section or otherwise may be distributed through
Intralinks, SyndTrak or another relevant website or other information platform
(the “Platform”) and that any document or notice that the Borrower has indicated
contains Private Side Information will not be posted on that portion of the
Platform designated for Public Side Lender Representatives. The Borrower agrees
to clearly designate all information provided to the Administrative Agent or any
Titled Person by or on behalf of the Borrower that is suitable to make available
to Public Side Lender Representatives, and the Administrative Agent and each
Titled Person shall be entitled to rely on any such designation by the Borrower
without liability or responsibility for the independent verification thereof. If
the Borrower has not indicated whether a document or notice contains Private
Side Information, the Administrative Agent and the Titled Persons reserve the
right to post such document or notice solely on that portion of the Platform
designated for Private Side Lender Representatives.



56

--------------------------------------------------------------------------------







SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after obtaining knowledge thereof:

(a)   the occurrence of any Default;

(b)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Material Subsidiaries as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)   the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(d)   the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Material Subsidiaries
and any alleged violation of or non-compliance with any Environmental Laws or
any permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect;

(e)   any change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect;

(f)   any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect; and

(g)   any change in any Unsecured Rating.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and, other than in the case of clause (g), any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence (and the Borrower shall remain organized under the laws of a state of
the United States) and its rights, licenses, permits, privileges and franchises
(unless, other than in the case of legal existence of the Borrower, such failure
to preserve, renew and keep in full force and effect could not reasonably be
expected to result in a Material Adverse Effect); provided that the foregoing
shall not prohibit (a) any merger or consolidation of the Borrower permitted
under Section 6.02, (b) any merger, consolidation, liquidation or dissolution of
any Material



57

--------------------------------------------------------------------------------







Subsidiary or (c) the N&Bco Distribution to the extent consummated in accordance
with Section 6.05.

SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Material Subsidiaries to, pay its Tax liabilities, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Material
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of their businesses (as a whole) in good working order
and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance (or self-insure)
in such amounts and against such risks as shall provide no less protection to
the Borrower and its Material Subsidiaries than insurance customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested; provided that, unless an Event of
Default has occurred and is continuing, such visitation and inspection rights
may only be exercised once per calendar year at the expense of the Borrower. The
Administrative Agent shall provide to any Lender such information obtained by
the Administrative Agent as a result of such inspection as may be reasonably
requested by such Lender.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
ERISA and Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and, to the
knowledge of the Borrower and to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used to fund
the 2020 Notes Refinancing or to refinance any commercial paper or similar short



58

--------------------------------------------------------------------------------







term instruments issued or incurred by the Borrower for the purpose of
consummating the 2020 Notes Refinancing. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X. Neither the Administrative Agent nor any Lender shall have any responsibility
as to the use of the proceeds of any Loan. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall not permit its Subsidiaries
and its or their respective directors, officers, employees and, to the knowledge
of the Borrower and to the extent commercially reasonable, agents to use, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation in any material respect of
any Sanctions applicable to any party hereto.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, the Borrower covenants and agrees with the
Lenders that:

SECTION 6.01. Liens. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(a)   Permitted Encumbrances;

(b)   any Lien on any property or asset of the Borrower or any of its Material
Subsidiaries existing on December 31, 2019; provided that (i) no such Lien shall
extend to or cover any other property or asset of the Borrower or any of its
Material Subsidiaries (other than improvements or accessions thereto and the
proceeds thereof) and (ii) any such Lien shall secure only those obligations
which it secures on such date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into the Borrower or a
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Material Subsidiary (other than
improvements or accessions thereto and the proceeds thereof) and (iii) such Lien
shall secure only those



59

--------------------------------------------------------------------------------







obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated), as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d)   Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Material Subsidiary; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement (or are
incurred to extend, renew or replace Liens and Indebtedness previously incurred
in accordance with this clause), (ii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iii) such Liens shall not apply to any other property or
assets of the Borrower or any Material Subsidiary (other than improvements or
accessions thereto and the proceeds thereof);

(e)   Liens on accounts receivable and related rights in connection with a
securitization or other financing thereby;

(f)   Liens created as a result of Sale and Leaseback Transactions permitted by
Section 6.03; and

(g)   additional Liens on any property or assets of the Borrower or any of its
Material Subsidiaries; provided that at the time of and after giving pro forma
effect to the incurrence of any such Lien (or any Indebtedness secured thereby)
or, in the case of any such Lien incurred prior to the Closing Date, as of the
Closing Date, the sum, without duplication, of (i) the aggregate outstanding
principal amount of Indebtedness secured by Liens permitted by this clause (g),
plus (ii) the aggregate Attributable Debt in respect of all outstanding Sale and
Leaseback Transactions permitted by Section 6.03(b) shall not exceed 10% of
Consolidated Net Tangible Assets.

SECTION 6.02. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of, or permit
the sale, transfer, lease or other disposition of (in one transaction or in a
series of transactions, including by merger of a Subsidiary), all or
substantially all of the assets of the Borrower and its Subsidiaries considered
on a consolidated basis (including Equity Interests in Subsidiaries), whether
now owned or hereafter acquired, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, any Person may merge into or consolidate with
the Borrower in a transaction in which the Borrower is the surviving
corporation; provided that nothing in this Section shall restrict the
consummation of the N&Bco Distribution to the extent consummated in accordance
with Section 6.05.

SECTION 6.03. Limitation on Sale and Leaseback Transaction. The Borrower will
not, nor will it permit any of its Material Subsidiaries to, enter into any Sale
and Leaseback Transaction, except:



60

--------------------------------------------------------------------------------







(a)   any Sale and Leaseback Transaction set forth on Schedule III, and any
extensions thereof; and

(b)   any other Sale and Leaseback Transaction, provided that, at the time of
and after giving pro forma effect to any such Sale and Leaseback Transaction,
the sum, without duplication, of (i) the aggregate Attributable Debt in respect
of all outstanding Sale and Leaseback Transactions entered into pursuant to this
clause (b), plus (ii) the aggregate outstanding principal amount of Indebtedness
secured by Liens permitted by Section 6.01(g) shall not exceed 10% of
Consolidated Net Tangible Assets.

SECTION 6.04. Ratio of Total Indebtedness to Total Capitalization. The Borrower
will not permit the ratio of Total Indebtedness to Total Capitalization to
exceed 0.60 as of any Determination Date.

SECTION 6.05. N&Bco Distribution. The Borrower will not amend or modify the
Separation Agreement in any manner that (i) adds additional conditions to the
consummation of the N&Bco Distribution or (ii) decreases the amount of the N&Bco
Distribution Payment to an amount less than $2,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)   the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)   the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;

(c)   any representation, warranty or officer certification made or deemed made
by or on behalf of the Borrower in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished or deemed furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof, shall
prove to have been incorrect in any material respect when made or deemed made;

(d)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e)   the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or



61

--------------------------------------------------------------------------------







(d) of this Article) and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

(f)   the Borrower shall fail to (i) pay any principal of or interest on any
Indebtedness of the type set forth in clause (a) of the definition thereof in an
aggregate amount in excess of $250,000,000 when due (or, where permitted, within
the applicable grace period, if any), whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise or (ii) observe or perform any
covenant, condition or agreement contained in any agreement or instrument
relating to such Indebtedness, when required to be observed or performed, and
such failure set forth in this clause (ii) shall continue under the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure is either (A) to accelerate the maturity of such Indebtedness or
such Indebtedness has been accelerated or (B) to cause any such Indebtedness to
be required to be prepaid, defeased, purchased or otherwise acquired by the
Borrower, prior to the stated maturity thereof;

(g)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or the debts
thereof, or of a substantial part of the assets thereof, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Material Subsidiaries or for a substantial part of the assets thereof, and, in
any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h)   the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of the assets thereof, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(i)   the Borrower or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(j)   one or more judgments for the payment of money in an aggregate amount (to
the extent not covered by insurance) in excess of $100,000,000 shall be rendered
against the Borrower or any of its Material Subsidiaries or any combination
thereof and the same shall remain unpaid or undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, vacated
or bonded pending appeal;



62

--------------------------------------------------------------------------------







(k)   an ERISA Event or Foreign Benefit Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
and Foreign Benefit Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

(l)   a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, in each case, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of this
Article, the Commitments shall immediately and automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under this Agreement and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature.



63

--------------------------------------------------------------------------------







Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any other similar term) in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or applicable law, and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or other Affiliates that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in this Agreement) or unless a court of competent
jurisdiction shall have determined by a final non-appealable judgment that the
Administrative Agent was grossly negligent or acted with willful misconduct in
taking or not taking any such action. The Administrative Agent shall be deemed
not to have knowledge of any (i) notice of any of the events or circumstances
set forth or described in Section 5.02 unless and until written notice thereof
stating that it is a “notice under Section 5.02” in respect of this Agreement
and identifying the specific clause under said Section is given to the
Administrative Agent by the Borrower, or (ii) notice of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
default” or a “notice of an Event of Default”) is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made or deemed made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such



64

--------------------------------------------------------------------------------







Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The indemnity and exculpatory provisions of this
Article and of Section 9.03 shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent (each of which, to
the extent not a party hereto, shall be a third party beneficiary of such
provisions), and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. Each Lender agrees that the Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, subject to (unless an Event of Default shall have
occurred and is continuing) the Borrower’s approval (not to be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. If the Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and the Administrative Agent remove the Administrative Agent in its
capacity as such and, subject to the Borrower’s approval (not to be unreasonably
withheld), appoint a successor. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges



65

--------------------------------------------------------------------------------







and duties of the retiring or removed Administrative Agent and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and Section
9.03 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim
under Sections 2.09, 2.10, 2.12, 2.13, 2.14 and 9.03) allowed in such judicial
proceeding; and

(b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under this Agreement (including under
Section 9.03).

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Titled Person or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Titled Person or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. The provisions of this Article VIII
are solely for the benefit of the Administrative Agent and the Lenders and,
except for its consent



66

--------------------------------------------------------------------------------







rights in respect of a successor Administrative Agent as set forth above, the
Borrower shall not have any rights as a third party beneficiary of any of the
provisions hereof.

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, or delivering its signature page to an Assignment and Assumption pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on the Closing Date that has been
made available by the Administrative Agent to the Lenders.

Notwithstanding anything herein to the contrary, none of the Arrangers or any
other Person named on the cover page of this Agreement or otherwise designated
in connection with this Agreement as an arranger, bookrunner, syndication agent
or documentation agent (each of the foregoing, in such capacity or capacities, a
“Titled Person”) shall have any obligations or liabilities (except in its
capacity, as applicable, as a Lender) under this Agreement, but shall have the
benefit of the indemnities provided for hereunder, and, without limiting the
foregoing, no Titled Person shall have or be deemed to have any fiduciary
relationship with any Lender or with the Borrower or any of its Affiliates.

Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the



67

--------------------------------------------------------------------------------







Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (a) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (b)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement or any
documents related hereto or thereto).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone or e-mail (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i) if to the Borrower, to it at Chestnut Run Plaza, PO Box 2915, Wilmington,
Delaware 19805, Attention of Treasury Consultant, e-mail at
katherine.m.klenda@dupont.com with a copy to the Vice President, Assistant
General Counsel and Corporate Secretary, e-mail at peter.hennessey@dupont.com;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan & Agency
Services Group, 500 Stanton Christiana Road, NCC5, Floor 01, Newark, DE
19713-2107, Attention of Rea Seth (Fax No. 302-634-3301, e-mail at
rea.n.seth@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 8181



68

--------------------------------------------------------------------------------







Communications Pkwy, Plano, Texas 75024, Attention of Peter Predun, e-mail at
peter.predun@jpmorgan.com; and

(iii) if to a Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and notices or communications
posted to an Internet or intranet website to the extent provided in paragraph
(b) below shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described above, of notification that such
notice or communication is available and identifying the website address
therefor; provided that, in each case, if such e-mail is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)   Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto (or, in the case of any such change by a Lender, by notice to the
Borrower and the Administrative Agent).

(d)   The Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the applicable Titled Person,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Administrative Agent, any
Titled Person or any of their respective Related Parties warrants the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the



69

--------------------------------------------------------------------------------







Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made, or shall be deemed to be made, by the Administrative
Agent, any Titled Person or any of their respective Related Parties in
connection with the Platform or the Approved Electronic Communications. In no
event shall the Administrative Agent, any Titled Person or any of their
respective Related Parties have any liability to the Borrower, any Lender or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, the Administrative Agent’s
or any Titled Person’s transmission of communications through the Platform,
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that such Person acted with gross negligence or
willful misconduct. The Borrower and each Lender agrees that the Administrative
Agent or any Titled Person may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with its
customary document retention procedures and policies.

SECTION 9.02. Waivers; Amendments.

(a)   No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)   Amendments. Except as provided in Sections 2.11(b) and 9.02(d), neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that (i) any provision
of this Agreement may be amended by an agreement in writing entered into by the
Borrower and the Administrative Agent to cure any ambiguity, omission, defect,
mistake or inconsistency so long as, in each case the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender,



70

--------------------------------------------------------------------------------







(B)   reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(C)   postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment (including any such postponement as a result of any
modification to the definition of the term “Commitment Termination Date”,
Section 2.06(a) or 2.08(b)) without the written consent of each Lender affected
thereby, (D) modify Section 2.15(b) or 2.15(c) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender, (E) [reserved] or (F) change any of the provisions of this Section
or the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and provided further that
(x) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent and (y) notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement
shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in subclause (A), (B) or (C)
of clause (ii) of the first proviso of this paragraph and then only in the event
such Defaulting Lender shall be affected by such amendment, waiver or other
modification.

 

(c)   Administrative Agent Execution. The Administrative Agent may, but shall
have no obligation to, with the written concurrence of any Lender, execute
amendments, waivers or other modifications on behalf of such Lender. Any
amendment, waiver or other modification effected in accordance with this Section
9.02 shall be binding upon each Person that is at the time thereof a Lender and
each Person that subsequently becomes a Lender.

(d)   Amendments to Existing MFN Credit Agreements. If at any time any of the
Existing MFN Credit Agreements is amended, supplemented or otherwise modified to
contain (i) any requirement that any Subsidiary Guarantee the obligations of the
Borrower thereunder or that the Borrower or any Subsidiary secure the
obligations of the Borrower thereunder with any collateral or (ii) any
restrictive covenant, financial covenant or event of default that is not set
forth in this Agreement (or that is more restrictive or more favorable to the
lenders thereunder than the corresponding covenant or Event of Default set forth
in this Agreement), such Guarantee or collateral requirement, restrictive
covenant, financial covenant or event of default shall be deemed to be
incorporated by reference into this Agreement and to be effective without the
consent of any Lender and without any action by any Lender, the Administrative
Agent or the Borrower; provided that (A) the Borrower shall provide to the
Administrative Agent notice of such amendment, supplement or modification of the
applicable Existing MFN Credit Agreement promptly upon its becoming effective,
(B) the Borrower shall promptly enter into any amendment of this Agreement and
any other documentation that the Administrative Agent shall reasonably determine
to be appropriate to reflect such incorporation by reference and effectiveness
and to provide to the Lenders and the Administrative Agent rights and benefits
substantially



71

--------------------------------------------------------------------------------







equivalent to those received by the lenders and the administrative agent under
the applicable Existing MFN Credit Agreement and (C) each of the Lenders hereby
irrevocably authorizes and directs the Administrative Agent to execute and
deliver, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, each such amendment of this
Agreement and any such other documentation. The Administrative Agent is hereby
authorized and directed by each Lender to determine the terms and conditions of
each document to be entered into by it referred to in this paragraph, and
notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
any Lender or by the Borrower or any Subsidiary, as a result of, any such
determination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a)   Costs and Expenses. The Borrower shall pay (i) all reasonable and invoiced
out of pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates, including the reasonable and invoiced fees, charges
and disbursements of one primary counsel for the Administrative Agent and the
Arrangers, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all invoiced out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)   Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, each Titled Person and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and shall hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) this Agreement, the Transactions, any Loan or the use of the
proceeds thereof, (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
commenced by the Borrower or any of its Affiliates or whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) result from any
disputes among Indemnitees (other than disputes involving claims against the
Arrangers or the Administrative Agent in their



72

--------------------------------------------------------------------------------







capacities as such) and are not arising from any act or omission by the Borrower
or any of its Affiliates. To the extent that the indemnity set forth above in
this paragraph shall be held to be unenforceable in whole or in part because it
is violative of any law or public policy, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all indemnified amounts incurred by Indemnitees
or any of them. This paragraph shall not apply with respect to Taxes, other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)   Reimbursement by Lenders. To the extent that the Borrower fails to
indefeasibly pay any amount required to be paid by it under paragraph (a) or (b)
of this Section to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent) or against any
Related Party thereof acting for it in connection with such capacity. For
purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Loans and remaining Commitments, in
each case, at the time (or most recently outstanding and in effect).

(d)   Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto or any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby or referred to
herein, the Transactions or any Loan or the use of the proceeds thereof (it
being agreed that this sentence shall not limit the indemnification and expense
reimbursement obligations of the Borrower in respect of any such damages awarded
or claimed against an Indemnitee). No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the
transactions contemplated hereby.

(e)   Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a)   Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or



73

--------------------------------------------------------------------------------







obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Titled Persons,
the sub-agents of the Administrative Agent and the Related Parties of each of
the Administrative Agent, the Titled Persons and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)   Assignments by Lenders.

(i) (A) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement in respect of the Loans at the time
owing to it upon notice to the Borrower (whether or not the consent of the
Borrower is required for such assignment) and with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:

(1) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and

(2) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(B) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign all or any portion of its rights and obligations under this Agreement
in respect of its Commitment only to an Eligible Assignee upon notice to the
Borrower and subject to the prior written consent of:

(1) the Borrower, which consent may be granted or withheld in the Borrower’s
sole discretion; and

(2) the Administrative Agent, which consent shall not be unreasonably withheld,
delayed or conditioned; provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the



74

--------------------------------------------------------------------------------







Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; provided further that the
Borrower shall be deemed to have consented thereto unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;

(B) each partial assignment of a Lender’s Commitment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitment under this Agreement, and each partial
assignment of a Lender’s Loans shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of its
Loans under this Agreement; provided that this clause (B) shall not be construed
to prohibit the assignment of (x) a proportionate part of all the assigning
Lender’s rights and obligations in respect of its Commitment without assigning a
proportionate part of the assigning Lender’s Loans or (y) a proportionate part
of all the assigning Lender’s rights and obligations in respect of its Loans
without assigning a proportionate part of the assigning Lender’s Commitment;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, except in the case of
an assignment referred to in Section 2.16(b), in which case the Borrower or the
assignee shall pay such fee; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender;

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain Private Side Information) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including United States Federal and state and foreign
securities laws; and

(E) in the event the assignee or prospective assignee shall have received
Confidential Information prior to becoming a Lender, it shall have executed a
confidentiality agreement pursuant to Section 9.12(b)(vi) prior to receiving any
such Confidential Information.



75

--------------------------------------------------------------------------------







(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to its obligations under
Section 9.12 for a period of two years following the effective date specified in
such Assignment and Assumption and shall continue to be entitled to the benefits
of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of
(and stated interest on) the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Participations.

(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this



76

--------------------------------------------------------------------------------







Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) to the extent required by such Section,
any Participant or prospective Participant shall execute a confidentiality
agreement pursuant to Section 9.12(b)(vi) prior to receiving any Confidential
Information. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (ii) of the first
proviso to Section 9.02(b) that affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the
requirements and limitations herein, including the requirements under Section
2.14(f) (it being understood and agreed that the documentation required under
Section 2.14(f) shall be delivered to the applicable Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.15(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for U.S. federal income tax purposes as a non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the Borrower as provided below or to the extent that
the relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service
(“IRS”), any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the IRS. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
any Participant Register. At any time upon the request of the Borrower, a Lender
shall provide to the Borrower



77

--------------------------------------------------------------------------------







a list of all Participants then holding participations in such Lender’s
Commitments or Loans.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(f) as though it were a Lender.

(d)   Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including any
promissory note of the Borrower hereunder) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any other party hereto or on its
behalf and notwithstanding that the Administrative Agent, any Lender or any
Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty on the Closing Date or at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14, 2.15(f) and 9.03 and Article VIII shall survive and
remain in full force and effect (but in the case of Section 2.13, only for a
period of one year after the payment in full of the principal of and interest on
the Loans and all other amounts payable hereunder and the expiration or
termination of the Commitments) regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and



78

--------------------------------------------------------------------------------







supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment letter entered in
connection herewith (but do not supersede any other provisions of any such
commitment letter that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by fax or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Agreement.

(b)   The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent (not to be unreasonably withheld or delayed). Without limiting
the generality of the foregoing, the Borrower hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Borrower, electronic images
of this Agreement (including with respect to any signature pages hereto) shall
have the same legal effect, validity and enforceability as any paper original,
(ii) waives any argument, defense or right to contest the validity or
enforceability of this Agreement based solely on the lack of paper original
copies thereof, including with respect to any signature pages hereto, and (iii)
upon the reasonable request of the Administrative Agent or any Lender, any
Electronic Signature of any party to this Agreement shall, as promptly as
practicable, be followed by such manually executed counterpart (which may be by
fax or other electronic imaging).

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



79

--------------------------------------------------------------------------------







SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such set off and application; provided that the failure to give such notice
shall not affect the validity of such set off and application.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a)   Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)   Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the jurisdiction of
the United States District Court for the Southern District of New York sitting
in the Borough of Manhattan and the Supreme Court of the State of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such Federal court
or, if such Federal court lacks subject matter jurisdiction, such New York State
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c)   Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in the first sentence of paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)   Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.



80

--------------------------------------------------------------------------------







SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a)   Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries or other
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or other Affiliates of such Lender, and the Borrower
hereby authorizes each Lender to share any information delivered to such Lender
by the Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or other Affiliate, it being understood that any such Subsidiary
or other Affiliate receiving such information shall be bound by the provisions
of paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

(b)   Confidentiality. Each of the Administrative Agent and the Lenders agrees,
for the benefit of the Borrower, to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (i) to its Affiliates and its and its Affiliates’
directors, officers, partners, members, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be (unless subject to a
professional obligation of confidentiality) informed of the confidential nature
of such Confidential Information and instructed to keep such Confidential
Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in



81

--------------------------------------------------------------------------------







connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an express agreement containing provisions at least as
restrictive as those of this paragraph, or, as part of the primary syndication,
under customary confidentiality arrangements under the Platform, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider, relating to the
Borrower and its obligations, (vii) with the consent of the Borrower, (viii) on
a confidential basis to (A) any rating agency or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities provided for herein, (ix) to
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, (x) with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed), in the
case of information pertaining to this Agreement routinely provided by arrangers
to such providers, to data service providers, including league table providers,
that serve the lending industry or (xi) to the extent such Confidential
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For the purposes of this paragraph, “Confidential
Information” means all information, including material nonpublic information
within the meaning of Regulation FD promulgated by the SEC (“Regulation FD”),
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Confidential Information as provided in this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information; provided, however, that
with respect to disclosures pursuant to clauses (ii) (other than to bank
examiners) and (iii) of this Section 9.12(b), unless prohibited by law or
applicable court order, each Lender and the Administrative Agent shall attempt
to notify the Borrower of any request by any governmental agency or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonably practicable and
permissible, before disclosure of such Confidential Information. It is
understood and agreed that the Borrower and its Affiliates may rely upon this
Section 9.12 for any purpose, including without limitation to comply with
Regulation FD.

SECTION 9.13. Non-Public Information.

(a)   Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement, will be syndicate-level information, which may contain Private Side
Information. Each Lender represents to the Borrower and the Administrative Agent
that (i) it has developed compliance procedures regarding the use of Private
Side Information and that it will handle



82

--------------------------------------------------------------------------------







Private Side Information in accordance with such procedures and applicable law,
including United States federal and state and foreign securities laws, and (ii)
it has identified in its Administrative Questionnaire a credit contact who may
receive information that may contain Private Side Information in accordance with
its compliance procedures and applicable law, including United States federal
and state and foreign securities laws.

(b)   In the event that any Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of the Borrower, the Administrative Agent or any other
Titled Person has any responsibility for such Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement.

(c)   If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement to all Lenders, including their Public Side Lender
Representatives. The Borrower acknowledges its understanding that Lenders,
including their Public Side Lender Representatives, may be trading in securities
of the Borrower and its Affiliates while in possession of this Agreement. The
Borrower represents and warrants that none of the information in this Agreement
constitutes or contains Private Side Information. To the extent that this
Agreement at any time constitutes Private Side Information, the Borrower agrees
that it will promptly make such information publicly available by press release
or public filing with the SEC. 

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act and the requirements of 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), such Lender is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Arrangers, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Subsidiaries and other Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders or their Affiliates has any
obligation to disclose any of such interests to the Borrower or any of its
Subsidiaries.



83

--------------------------------------------------------------------------------




                              SECTION 9.16. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.17. No Recourse. Subsequent to the N&Bco Distribution, Lenders shall
have no recourse (whether legal, equitable or otherwise, including, without
limitation, any right of attachment, judgment or levy or any recourse to the
proceeds from any sale or other disposition of the assets thereof) against N&Bco
and/or its Subsidiaries (including its and its Subsidiaries’ assets) in relation
to the obligations of the Borrower hereunder. For the avoidance of doubt,
Lenders will only have recourse in relation to the obligations of the Borrower
hereunder against the assets of the Borrower.

SECTION 9.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or




84

--------------------------------------------------------------------------------







(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[The remainder of this page is intentionally left blank.]







85

--------------------------------------------------------------------------------





ANNEX I

PRICING GRID

The Applicable Margin on any date shall be determined by reference to the
Unsecured Ratings by S&P, Moody’s and/or Fitch, as the case may be, in effect or
deemed to be in effect on such date as set forth in the table below:

 

 

Ratings
(S&P/Moody’s/Fitch)

Applicable Margin for
Eurodollar Loans
(bps per annum)

Applicable Margin for

ABR Loans

(bps per annum)

Category 1

A/A2/A or better

150.0

50.0

Category 2

A-/A3/A-

175.0

75.0

Category 3

BBB+/Baa1/BBB+

200.0

100.0

Category 4

BBB/Baa2 /BBB

225.0

125.0

Category 5

BBB-/Baa3/BBB- or

lower

250.0

150.0

For purposes of the foregoing, (a) in the event (i) any of S&P, Moody’s or Fitch
shall not have an Unsecured Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this paragraph), then (A) if
only one rating agency shall not have an Unsecured Rating so in effect, the
applicable Category shall be determined by reference to the Unsecured Ratings of
the other two rating agencies, (B) if two rating agencies shall not have an
Unsecured Rating so in effect, one of such rating agencies shall be deemed to
have an Unsecured Rating in Category 5 and the applicable Category shall be
determined by reference to such deemed Unsecured Rating and the remaining
effective Unsecured Rating and (C) if no rating agency shall have an Unsecured
Rating so in effect, the applicable Category shall be Category 5, (ii) if
Unsecured Ratings are in effect or deemed to be in effect from only two rating
agencies, and such Unsecured Ratings fall into different Categories, the
Applicable Margins will be based upon the higher Unsecured Rating unless the
Unsecured Ratings differ by two or more Categories, in which case the Applicable
Margins will be based upon the Category one Category below the Category
corresponding to the higher Unsecured Rating and (iii) if Unsecured Ratings are
in effect from all three rating agencies, and (A) all three Unsecured Ratings
fall into different Categories, the Applicable Margins shall be based upon the
Category indicated by the Unsecured Rating that is neither the highest nor the
lowest of the three Unsecured Ratings or (B) two of the three Unsecured Ratings
fall into one Category (the “Majority Category”) and the third Unsecured Rating
falls into a different Category, the Applicable Margins shall be based upon the
Category indicated by the Majority Category; and (b) if any Unsecured Rating
shall be changed (other than as a result of a change in the rating system of
S&P, Moody’s or Fitch), such change shall be effective as of the date on which
it is first announced by the applicable rating agency. Each change in the
Applicable Margins shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P, Moody’s or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this Annex I to reflect such changed rating system or the






--------------------------------------------------------------------------------







unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margins shall be determined by reference
to the Unsecured Rating most recently in effect from such rating agency prior to
such change or cessation.








--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




DUPONT DE NEMOURS, INC.,
    by /s/ Lori D. Koch
Name: Lori D. Koch

Title: Chief Financial Officer









[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------








                                

JPMORGAN CHASE BANK, N.A., 
as Administrative Agent and Lender
      by
/ s/ Peter S. Predun
Name: Peter S. Predun

Title: Executive Director




















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------










BANK OF AMERICA, N.A., as Lender
      by / s/ Mukesh Singh
Name: Mukesh  Singh

Title: Director











[Signature Page to 364-Day Term Credit Agreement]









--------------------------------------------------------------------------------










BNP PARIBAS, as Lender
By / s/ Michael Hoffman
Name: Michael Hoffman 
Title:  Director



[For any Lender that requires a second 
signature line:]


By / s/ Rick Pace
Name: Rick Pace
Title:  Managing Director
















[Signature Page to 364-Day Term Credit Agreement]






--------------------------------------------------------------------------------







CITIBANK, N.A., as Lender
      By
/ s/ Michael  Vondriska
Name: Michael Vondriska

Title:  Vice President

















[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN 
ISLANDS BRANCH, as Lender
    By / s/ William O’Daly
Name: William O’Daly

Title:  Authorized Signatory


    By
/ s/ D. Andrew Maletta 
Name: D. Andrew Maletta 

Title:  Authorized Signatory








 




[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------









GOLDMAN SACHS BANK USA, as 
Lender
    by / s/ Jacob Elder
Name: Jacob Elder
Title:   Authorized Signatory














[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------







Mizuho Bank, Ltd., as Lender
    by
/ s/ Donna DeMagistris
Name: Donna DeMagistris
Title:   Authorized Signatory














[Signature Page to 364-Day Term Credit Agreement]









--------------------------------------------------------------------------------










MUFG Union Bank, N.A., as Lender
    By
/ s/ Mark Maloney

Mark Maloney
Authorized Signatory


















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING 
CORPORATION, as Lender

    By /s/ Jun Ashley
Name: Jun Ashley 
Title:  Director





















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------








HSBC Bank USA, N.A., as Lender
    by /s/ Lauren Steiner
Name: Lauren Steiner 

Title:  Vice President


















[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------








Santander Bank, N.A., as Lender
    by
/s/ Xavier Ruiz Sena

Name: Xavier Ruiz Sena  
Title:  Managing Director





 







[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------







SOCIETE GENERALE, as Lender
    by /s/ Diego Medina 

Name: Diego Medina 

Title:    Director





















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------










THE TORONTO-DOMINION BANK, NEW 
YORK BRANCH, as Lender
    by /s/ MICHAEL BOROWIECKI 

Name: MICHAEL BOROWIECKI 

Title:  AUTHORIZED SIGNATORY















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------








Bank of China, New York Branch, as Lender
    by
/s/ Raymond  Qiao
Name: Raymond Qiao
Title: Executive Vice President












[Signature Page to 364-Day Term Credit Agreement]








--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as Lender
    by /s/ David W.  Dinella
Name: David W. Dinella 

Title:  Senior Vice President


                           










[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------







ABN AMRO CAPITAL USA LLC, as Lender
    by /s/ Jamie   Matos 
Name: Jamie Matos 

Title:  Director

[For any Lender that requires a second 
signature line:]

    by /s/ Amit  Wynalda
Name:  Amit  Wynalda  
Title: Executive Director


















 

 

 

 

 



[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------







STANDARD CHARTERED BANK, as 
Lender
    By /s/ James Beck
Name: James Beck

Title:  Associate Director
















[Signature Page to 364-Day Term Credit Agreement]











--------------------------------------------------------------------------------








The Bank of Nova Scotia, Houston Branch, 
as Lender
    by
/s/ Joe   Lattanzi
Name: Joe Lattanzi 

Title:  Managing Director











[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION, as Lender
    by
/s/ Mark   Irey
Name: Mark Irey 

Title: Vice President














[Signature Page to 364-Day Term Credit Agreement]









--------------------------------------------------------------------------------








THE NORTHERN TRUST COMPANY, 
as Lender
    By: /s/ Kimberly A. Crotty
  Name: Kimberly A. Crotty
  Title:  Vice President


















[Signature Page to 364-Day Term Credit Agreement]







--------------------------------------------------------------------------------





